DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “sidewalls”, “a upper surface”, “a first and second orientations” and “a first and second width” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recited in line 5, the limitation “a single rivet” is suggested to be replaced with “a single rivet of the plurality of rivets”,
Claim 1 recited in line 6, the limitation “a notch” is suggested to be replaced with “one of the plurality of notches”,
Claim 1 recited in line 8, the limitation “a rivet” is suggested to be replaced with “one of the plurality of rivets”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 5 recited the limitations “to permit a single rivet to exit the hopper at a time” is indefinite, the language of the claim is confusing, for the purpose of 
Claim 2 in line 3 recited the limitations “the second end of the inclined rail by gravity alone” is indefinite, the language of the claim is confusing, for the purpose of examination, Examiner interpreted as “the second end of the inclined rail by gravity”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6,8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stimpson US. Patent (1,947,680) hereinafter Stimpson.
Regarding claim 1,
Stimpson discloses a rivet feeding system (see fig.1) comprising: 
a hopper (49) configured to accommodate a plurality of rivets (rivet recited in pag.2 lines 40-44), each rivet having a head and a tail (see pag.2 lines 53-69), 

an inclined rail (feed track see fig. 7 with the exclusion of elements 45,82) positioned to receive a rivet exiting the hopper (45), the inclined rail having a channel (79) defined by two sidewalls (70-71, see fig.7), 
wherein the channel (79) is sized to accommodate the rivet tail and the two sidewalls (70-71, see fig.7) are positioned to support the rivet head (see pag.3 lines 6-10); and 
a fastening assembly (see fig 1 and 2) comprising a stationary anvil (18) positioned below a moveable punch (14) and a pair of pivotable jaws (17 see fig.1) positioned between the anvil (18) and the moveable punch (14), 
wherein the inclined rail (see fig.2 and 7) includes a first end (end in direct contact with element 59 see fig.2) positioned to receive rivets from the hopper (45) and a second end (end in direct contact with element 17 see fig.2) positioned to deliver rivets to the fastening assembly, and 
wherein the inclined rail (see fig.2 and 7) is positioned to receive rivets at the first end in a first orientation (horizontally) and to deliver rivets to the fastening assembly in a second orientation (vertically) that is distinct from the first orientation (horizontally).
(since pag.3 lines 6-10 recited the rivet head to be in contact with element 69 which element 69 oriented parallel to the incline rail therefore the rivet is extended 
Regarding claim 2,
Stimpson discloses wherein the first end of the inclined rail (end in direct contact with element 59 see fig.2) is positioned above the second end of the inclined rail (end in direct contact with element 17 see fig.2) and rivets are transported from the first end of the inclined rail to the second end of the inclined rail by gravity alone (see pag.3 lines 6-10).
Regarding claim 3,
Stimpson discloses wherein the channel (79) of the inclined rail includes an upper surface (69) positioned to contact the rivet heads retained therein (see pag.3 lines 6-10).
Regarding claim 4,
Stimpson discloses wherein the first orientation (horizontally) of the rivets received by the inclined rail is a horizonal orientation and the second orientation (vertically) of the rivets delivered to the fastening assembly is a vertical orientation (since pag.3 lines 6-10 recited the rivet head to be in contact with element 69 which element 69 oriented parallel to the incline rail therefore the rivet is extended perpendicular to the inclined rail so when the inclined rail is vertical, the rivet is extended in the horizontal and when the inclined rail is horizontal therefore the rivet is extended in the vertical and additionally see fig.11).
Regarding claim 5,

Regarding claim 6,
Stimpson discloses wherein the recessed regions of the two pivotable jaws (17) form a circular pocket for the rivet head (see fig.1-2).
Regarding claim 8,
Stimpson discloses wherein the system (fig.1-2) is configured to feed tubular rivets, semi-tubular rivets, or solid rivets (see pag.1 lines 5-11 and lines 53-60).
Regarding claim 9,
Stimpson discloses wherein the system is configured to feed rivets having a diameter of 1/8 inches (see pag.1 lines 5-11).
Regarding claim 10,
Stimpson discloses wherein the system configured to feed rivets having a maximum grip length of less than 1/8 inches (see pag.1 lines 5-11).
Regarding claim 13,
Stimpson discloses wherein the channel (79) has a T-shaped cross-section (see fig.11 space marked as 90).
Regarding claim 14,
Stimpson discloses wherein the channel (79) has a first width (space between elements 84-85 in fig 11) and a second width (space between elements 88-89 in fig 11), 

    PNG
    media_image1.png
    270
    363
    media_image1.png
    Greyscale

the first width is positioned closer to an opening of the channel than the second width, and the first width of the channel is less than the second width of the channel (see fig.11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stimpson US. Patent (1,947,680) hereinafter Stimpson in view of Paterson GB Patent (0,442,746) hereinafter Paterson.
Regarding claim 7,
The prior art Stimpson discloses all limitations in claim 1.
Stimpson does not disclose wherein the two pivotable jaws are each spring- loaded.
Stimpson and Paterson disclose both art in the same field of endeavor (i.e. metal deformation).
Paterson, in a similar art, teaches a rivet machine (see fig 2) having a fastening assembly (U,G2,P1) with a pair pivotable jaws (G1,G2) to be each spring- loaded (spring identified as G3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastening assembly such that the pair pivotable jaws are each spring- loaded. Examiner notes both references clearly teach the fastening assembly, therefore a simple substitution of Stimpson’s fastening assembly with that of Paterson will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 11,
The prior art Stimpson discloses all limitations in claim 1.
Stimpson does not disclose a singulation device configured to receive rivets from the second end of the inclined rail and to transport the rivets to the fastening assembly.
Paterson, in a similar art, teaches a rivet machine (see fig 2) having a fastening assembly (U,G2,P1) with a singulation device (M) configured to receive rivets from the second end of the inclined rail (J) and to transport the rivets to the fastening assembly (see pag.3 lines 39-63).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastening assembly such that a singulation device configured to receive rivets from the second end of the inclined rail and to transport the rivets to the fastening assembly. Examiner notes both references clearly teach the fastening assembly, therefore a simple substitution of Stimpson’s fastening assembly with that of Paterson will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 12,
The prior art Stimpson as modified by Paterson, discloses all limitations in claim 11.
In Ryco, Inc. v. Ag-Bag Corp, 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 3, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753